Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s argument filed on 02/08/2021 regarding Toshihito et al. JP S 61103116 is not relevant to the claimed embodiments (claim 1) of Sato et al. US 2014/0232834; the argument is persuasive, and a new reference Numao US 2012/0154270 is being applied (claim 1) in place of Toshihito et al.
Acknowledgment is made of applicant’s amendment filed on 02/08/2021 to correct the errors in claims 3 and 11.
	Currently claims 1-19 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al. US 2014/0232834.
Claim 17: Sato et al. disclose a backlight unit 211 comprising: 
(Fig. 3) a light guide member 10 [0073] including a first side surface (left vertical surface) and a second side surface (right vertical surface) opposite the first side surface (left vertical surface);
(Fig. 3) a light source module 20 disposed on the first side surface (left vertical surface) of the light guide member 10, the light source module 20 configured to irradiate light; 
(Figs. 3, 6) a local dimming part 30 disposed on the light guide member 10 and including a liquid crystal layer 34 (microparticles 34B of the liquid crystal material are dispersed in a polymer material 34A, aka ‘polymer dispersed liquid crystal layer’, PDLC) [0136-0137], 
(Fig. 3) the liquid crystal layer 34 (PDLC) is disposed between the first side surface (left vertical surface) and the second side surface (right vertical surface) of the light guide member 10
a display panel 210 disposed on the backlight assembly 211, the display panel 210 configured to display an image using the light irradiated from the backlight assembly 211.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 19: Sato et al. disclose as in claim 17 above
Sato et al. disclose
(Fig. 6) liquid crystal layer 34 has a first surface (lower surface) and a second surface (upper surface) opposite the first surface, 
the local dimming part 30 further comprising: 
(Fig. 6) a first electrode 32A disposed on the first surface (lower surface) of the liquid crystal layer 34, 
the first electrode 32A divided into a plurality of separate portions (32A) with each portion corresponding to one of the plurality of local dimming blocks (32B/32C); and 
a second electrode 35 disposed on the second surface (upper surface) of the liquid crystal layer 34, the second electrode 35 including a single, unitary body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 2014/0232834 in view of Numao US 2012/0154270.
Claim 1
(Fig. 3) a light guide member 10 [0073] including a first side surface (left vertical surface) and a second side surface (right vertical surface) parallel to the first side surface (left vertical surface); 
(Fig. 3) a light source module 20 disposed on the first side surface (left vertical surface) of the light guide member 10; and 
(Figs. 3, 6) a local dimming part 30 disposed on the light guide member 10 and including a liquid crystal layer 34 (microparticles 34B of the liquid crystal material are dispersed in a polymer material 34A, aka ‘polymer dispersed liquid crystal layer’, PDLC) [0136-0137], 
(Fig. 3) the liquid crystal layer 34 (PDLC) is disposed between the first side surface (left vertical surface) and the second side surface (right vertical surface) of the light guide member 10.
Except
the liquid crystal layer has an inclined surface
however Numao teaches
(Fig. 2) [0068] a light guide member 5 (first liquid crystal lens 5 which controls the vertical directivity of light from the light sources 24; i.e., a ‘light guide member’) [0071]; light guide member 5 including liquid crystal layer 12 and having an inclined surface 9 (grooved glass plates 9 opposing the liquid crystals 12 and electrode 11) [0072]
It would have been obvious to one of ordinary skill in the art to modify Saito's invention with Numao’s LC structure in order to provide improved light utilization efficiency, as taught by Numao [Abstract]

Claims 2-7, 9: Sato et al. disclose as above
Sato et al. disclose
(Fig. 6) the local dimming part 30 further comprises: a first electrode 32 (lower electrode) disposed between the light guide member 10 and the liquid crystal layer; and a second electrode 36 (upper electrode) disposed on the (upper) surface of the liquid crystal layer 34
Numao teach
Claim 2: (Fig. 2) a second electrode 11 (strip-shaped chevron electrodes) [0072] disposed on the inclined surface 9 (grooves having cross sections like isosceles triangles) of the liquid crystal layer 12.
Claim 3: (Fig. 2) the inclined surface 9 (grooved glass plates) has a first side  corresponding to the first side surface (left vertical edge) of the light guide member 5 and a second side corresponding to the second side surface (right vertical edge) of the light guide member 5, the inclined surface 9 having a second height (inclining peaks of isosceles triangles) at the second side of the inclined surface relative to the light guide member 5 that is greater than a first height (lower peaks of isosceles triangles) of the inclined surface at the first side relative to the light guide member 5.  
Claim 4: (Fig. 2) the liquid crystal layer 12 has a thickness (inclining peak of isosceles triangle) that increases in a direction (left-to-right) away from the first side surface (left vertical edge) of the light guide member 5.
Claim 5: (Fig. 2) the first electrode 10 is spaced from the second electrode 11 [0072] by a distance, the distance between the first electrode 10 and the second electrode 11 
Claim 6: (Fig. 2) an adhesive member 9 (glass planarizing plate) disposed on the second electrode 11 and planarizing an upper portion of the local dimming part - Note: regarding the limitation ‘adhesive member’: applicant fails to establish criticality of the limitation “adhesive” other than functioning a planarizing layer; and to a person versed in the art Numao’s transparent portions 9 meets the intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Claim 7: (Fig. 2) the “adhesive member” 9 (glass planarizing plate) has a thickness (inclined thickness) that decreases in a direction (left-to-right) away from the first side surface (left side edge) of the light guide member 5.
Claim 9: (Fig. 2) an amount of the liquid crystal in the liquid crystal layer (9) increases in a direction (left-to-right) away from the first side surface (left vertical edge) of the light guide member 5.  
It would have been obvious to one of ordinary skill in the art to modify Saito's invention with Numao’s LC structure in order to provide improved light utilization efficiency, as taught by Numao [Abstract]

Claim 8: Sato et al. disclose as above
Sato et al. disclose
(Figs. 3, 6) the liquid crystal layer 34 comprises a polymer dispersed liquid crystal including a polymer matrix and liquid crystals dispersed in the polymer matrix (microparticles 34B of the liquid crystal material are dispersed in a polymer material 34A, aka ‘polymer dispersed liquid crystal layer’, PDLC) [0136-0137], 

Claim 10: Sato et al. disclose a backlight unit comprising 
(Fig. 3) a light guide member 10 [0073] including a first side surface (left vertical surface) and a second side surface (right vertical surface) parallel to the first side surface (left vertical surface) and a middle portion (central portion) between the first side surface (left vertical surface) and the second side surface (right vertical surface);
(Fig. 3) a light source module 20 disposed on the first side surface (left vertical surface) of the light guide member 10; and 
(Figs. 3, 6) a local dimming part 30 disposed on the light guide member 10, 
the local dimming part including: 
a liquid crystal layer 34 (microparticles 34B of the liquid crystal material are dispersed in a polymer material 34A, aka ‘polymer dispersed liquid crystal layer’, PDLC) [0136-0137] having a first inclined surface disposed between the first side surface and the middle portion of the light guide member and a second inclined surface disposed between the middle portion and the second side surface of the light guide member; 
(Fig. 6) a first electrode 32 (lower electrode) disposed between the light guide member and the liquid crystal layer; and a second electrode 36 (upper electrode) disposed on the (upper) surface of the liquid crystal layer 34
Except
the liquid crystal layer has a first inclined surface disposed between the first side surface and the middle portion of the light guide member and a second inclined surface disposed between the middle portion and the second side surface of the light guide member
a second electrode disposed on the inclined surface of the liquid crystal layer.
however Numao teach
(Fig. 2) [0068] a light guide member 5 (first liquid crystal lens 5 which controls the vertical directivity of light from the light sources 24; i.e., a ‘light guide member’) [0071]  including liquid crystal layer 12 and having an inclined surface 9 (grooved glass plates 9 opposing the liquid crystals 12 having cross sections like isosceles triangles) [0072]
(Fig. 2) the liquid crystal layer 9 has a first inclined surface (facing inclining electrode 11) disposed between the first side surface (left vertical edge) and the middle portion (middle portion having a peak of an inclined surface 11) of the light guide member 5, and a second inclined surface (adjacent declining surface 11) disposed between the middle portion and the second side surface (right vertical edge) of the light guide member 5; a second electrode 11 (adjacent declining electrode 11) disposed on the inclined surface of the liquid crystal layer 9.  
It would have been obvious to one of ordinary skill in the art to modify Saito's invention with Numao’s LC structure in order to provide improved light utilization efficiency, as taught by Numao [Abstract]

Claims 11-15: Sato et al. disclose as above
Sato et al. disclose
(Fig. 6) the local dimming part 30 further comprises: a first electrode 32 (lower electrode) disposed between the light guide member and the liquid crystal layer; and a second electrode 36 (upper electrode) disposed on the (upper) surface of the liquid crystal layer 34
Numao teach
Claim 11: (Fig. 2) the first inclined surface 9 (facing inclining electrode 11) has a first side 9 (lower height at left edge) corresponding to the first side surface (left vertical edge) of the light guide member 5 and a second side 9 (facing peak of the inclining electrode 11) corresponding to the middle portion (isosceles triangles at the center region) of the light guide member 5, the first inclined surface 11 (extending from the left vertical side) having a second height (peak of the inclining surface 11) at the second side (isosceles triangle at the center region) of the first inclined surface relative to the light guide member 5 that is greater than a first height of the first inclined surface 11 at the first side (lower height at left edge) relative to the light guide member 5.
Claim 12: (Fig. 2) the second inclined surface 9 (facing declining electrode 11 of adjacent isosceles triangle) has a first side (at the peak of the declining surface 11) corresponding to the middle portion 9 (adjacent isosceles triangle at the center region) of the light guide member 5 and a second side 9 (at peak of the adjacent declining surface 11) corresponding to the second side surface 11 of the light guide member 5, the second inclined surface 9 (facing declining electrode 11 of adjacent isosceles triangle) having a first height (peak of the adjacent declining surface 11) at the first side of the second inclined surface (adjacent declining surface 11) relative to the light guide member 5 that 
Claim 13: (Fig. 2) the liquid crystal layer 5 has a thickness that increases (inclining surface 9/11 of a isosceles triangle at center) in a direction away from the first side surface (away from left vertical edge) and the second side surface (toward right vertical edge) of the light guide member 5 toward the middle portion of the light guide member 5.
Claim 14: (Fig. 2) the first electrode 10 and the second electrode 11 are spaced by a distance, the distance between the first electrode 10 and the second electrode 11 increasing in a direction away from each of the first side surface (from left vertical edge) and the second side surface (to right vertical edge) of the light guide member 5 toward the middle portion of the light guide member 5.  
Claim 15: (Fig. 2) an ‘adhesive member’ 9 (glass planarizing plate) disposed on the second electrode and planarizing an upper end of the local dimming part, wherein the ‘adhesive member’ 9 (glass planarizing plate) has a thickness (declined thickness) that decreases in a direction (left-to-right) away from the first side surface (lower surface 10) and the second side surface (upper surface 11) of the light guide member 5 toward the middle portion of the light guide member 5 - Note: regarding the limitation ‘adhesive member’: applicant fails to establish criticality of the limitation “adhesive” other than functioning a planarizing layer; and to a person versed in the art Numao’s transparent portions 9 meets the intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.


Claim 16: Sato et al. disclose as above
Sato et al. disclose
(Figs. 3, 6) the liquid crystal layer 34 comprises a polymer dispersed liquid crystal including a polymer matrix and liquid crystals dispersed in the polymer matrix (microparticles 34B of the liquid crystal material are dispersed in a polymer material 34A, aka ‘polymer dispersed liquid crystal layer’, PDLC) [0136-0137], 
And Numao teaches
(Fig. 2) an amount of the liquid crystal in the liquid crystal layer 5 increases in a direction away from the first side surface (left vertical edge) and the second side surface (right vertical edge) of the light guide member 5 toward the middle portion (isosceles triangle in central region) of the light guide member 5.
It would have been obvious to one of ordinary skill in the art to modify Saito's invention with Numao’s LC structure in order to provide improved light utilization efficiency, as taught by Numao [Abstract]

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 2014/0232834,  Numao US 2012/0154270 as applied to claim 10 above, and further in view of Nishioka et al. US 2002/0118464.
Claim 13: Sato et al. disclose as in claim 10 above 

(Fig. 18a) [0306] (a digital camera) the “liquid crystal layer” 140 (Nishioka et al. teach in [0328] the variable-focus lenses 140 is implemented using liquid crystals) has a thickness that increases in a direction away from the first side surface 140 (right vertical edge) and the second side surface 140 (left vertical edge) of the light guide member 140 toward the middle portion (left-most portion) of the light guide member 140
It would have been obvious to one of ordinary skill in the art to modify Saito's invention with Nishioka’s structure in order to provide lightweight structure, as taught by Nishioka [Abstract];

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 2014/0232834 in view of Park et al. US 2016/0085018 and Takahashi et al. US 2013/0033488.
Claim 18: Sato et al. disclose as in claim 17 above
Park et al. teach
(Fig. 1) the backlight unit 20 further includes a printed circuit board [0049] [0055].  
And Takahashi et al. teach  
(Fig. 1) a panel driving circuit assembly 60 (backlight drive section) dividing the display panel into a plurality of local dimming blocks 3S (plurality of selected light modulation cells) [0094] and configured to generate local dimming data for each block of the plurality of local dimming blocks 3S (light modulation cells) based on input data S2 (a signal for instructing three-dimensional display has been input as the backlight control signal S2) [0094] for each block 3S (a signal for instructing three-dimensional display has been input as the backlight control signal S2) [0094] for each block 3S (the backlight 
It would have been obvious to one of ordinary skill in the art to modify Saito's invention with Park’s structure in order to provide uniformly emitting light to a display panel that enables liquid crystal displays to be better used in dark places, as taught by Park [Abstract]; and with Takahashi’s structure in order to provide improved stereoscopic image to the display area, as taught by Takahashi [Abstract]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871